Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 26, 2019

                                            No. 04-19-00180-CV

         IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 26, 2019, relator filed a petition for writ of mandamus, the real party in interest
responded, and relator replied. After reviewing the petition, the response, the reply, and the record,
we conclude relator is entitled in part to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED IN PART and DENIED IN PART. TEX. R. APP.
P. 52.8(c).

         We conditionally GRANT relator’s petition for writ of mandamus in part and ORDER the
Honorable Laura Salinas to (1) withdraw her January 25, 2019 “Order on Motion to Dismiss,” and
(2) enter an order granting relator’s Rule 91a motion to dismiss Casandra Longoria’s breach of
contract claim. We DENY mandamus relief challenging the trial court’s denial of relator’s Rule
91a motion to dismiss Casandra Longoria’s negligent-failure-to-settle claim. Because the trial
court’s January 25, 2019 order awarded Casandra Longoria attorney’s fees and because we grant
the petition for writ of mandamus in part, we further ORDER Judge Salinas to reconsider her
award of attorney’s fees. The writ will issue only in the event we are notified that Judge Salinas
fails to comply within fifteen days from the date of this order.

        It is so ORDERED on June 26, 2019.

                                                                     _____________________________
                                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court

1
  This proceeding arises out of Cause No. 2018CI11399, styled Cassandra Longoria v. Farmers Insurance d/b/a
Farmers Texas County Mutual Insurance, pending in the 285th Judicial District Court, Bexar County, Texas. The
Honorable Karen H. Pozza signed one of the orders and the Honorable Laura Salinas signed the other order at issue
in this proceeding.